Case 1:18-cv-03708-EK-PK Document 80 Filed 12/11/20 Page 1 of 5 PageID #: 391



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

ETHEL YOUNG,

                        Plaintiff,                  MEMORANDUM & ORDER
                                                    18-CV-3708(EK)(PK)
                 -against-

JPMORGAN CHASE, N.A.,

                        Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           Plaintiff Ethel Young brings this action against

defendant JPMorgan Chase, N.A., alleging fraudulent mortgage

practices.    On June 23, 2020, Magistrate Judge James Orenstein

issued a Report and Recommendation (“R&R”) recommending that the

Court dismiss the action for failure to prosecute under Rule

41(b) of the Federal Rules of Civil Procedure.          Plaintiff

objects.   This Court adopts the R&R in its entirety.

                               I.    Background

           The Court assumes familiarity with the facts set forth

in the R&R.    In brief, after Plaintiff backed out of a tentative

settlement agreement, stopped talking to her lawyer, and began

taking legal action against opposing counsel, she then violated

three court orders by failing to appear at three conferences,

either in person or through counsel.         After the third

conference, which took place by telephone, Judge Orenstein

                                     1
Case 1:18-cv-03708-EK-PK Document 80 Filed 12/11/20 Page 2 of 5 PageID #: 392



issued an order confirming he would recommend dismissal.            He

gave Plaintiff an additional three months to react before

issuing this R&R, but she took no action.

           Plaintiff, proceeding pro se, now objects to the R&R.

See ECF No. 78 (“Objection”).       She claims (1) she did not

receive notice of the first conference until it was “too late”

to arrange travel from Illinois, id. ¶ 40; (2) she was still

searching for an attorney at the time of the second conference,

id. ¶ 44; (3) her lawyer appeared at the last (telephone)

conference, but Judge Orenstein would not let him speak (because

he had not entered a notice of appearance as directed), id.

¶ 49; (4) her lawyer wrongly reported that Judge Orenstein

dismissed the case at that conference, id.; and (5) she never

received the order from the conference, which would have

indicated the case was still active, id. ¶ 52.

                           II. Legal Standard

           In reviewing an R&R, district courts “may accept,

reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”          28 U.S.C.

§ 636(b)(1)(C).     When a party objects to the R&R’s findings, as

Plaintiff did here, the court must review the contested aspects

of the R&R de novo.     28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b)(3); see also Kruger v. Virgin Atl. Airways, Ltd., 976 F.

Supp. 2d 290, 296 (E.D.N.Y. 2013) (“A proper objection is one

                                     2
Case 1:18-cv-03708-EK-PK Document 80 Filed 12/11/20 Page 3 of 5 PageID #: 393



that identifies the specific portions of the R&R that the

objector asserts are erroneous and provides a basis for this

assertion.”), aff'd, 578 F. App'x 51 (2d Cir. 2014).

                              III. Discussion

           Dismissal for failure to prosecute “is reserved for

use only in the most extreme circumstances.”          U.S. ex rel. Drake

v. Norden Sys., Inc., 375 F.3d 248, 251 (2d Cir. 2004).

Accordingly, district courts consider “whether: (1) the

plaintiff’s failure to prosecute caused a delay of significant

duration; (2) plaintiff was given notice that further delay

would result in dismissal; (3) defendant was likely to be

prejudiced by further delay; (4) the need to alleviate court

calendar congestion was carefully balanced against plaintiff’s

right to an opportunity for a day in court; and (5) the trial

court adequately assessed the efficacy of lesser

sanctions.”    Id. at 254.    “No one factor is dispositive, and

ultimately [the Court] must review the dismissal in light of the

record as a whole.”     Id.   Because Plaintiff challenges the

entire R&R, the Court reviews each factor de novo.

           As to the first factor, Plaintiff admits to causing at

least six months of delay.       She acknowledges that she

disregarded two court orders.       See Objection ¶ 40 (when she

learned about the first conference, it was “too late” to

attend); id. ¶ 44 (as for the second conference, she was waiting

                                     3
Case 1:18-cv-03708-EK-PK Document 80 Filed 12/11/20 Page 4 of 5 PageID #: 394



for potential lawyers to “get back” to her).           And though she

claims Defendant served Judge Orenstein’s final warning order to

the wrong address, it was her responsibility to notify the Court

of her current contact information.         See In re Hurricane Sandy

Cases, 14-MC-41, 2016 WL 1108957, at *1 (E.D.N.Y. Mar. 18,

2016). 1   Had she done so, and read the order, she would have

known the case was still active, contrary to what her lawyer

purportedly claimed.      See ECF No. 73.

            Each of the remaining factors also favors dismissal,

as Judge Orenstein found.       Indeed, the procedural history of

this case reflects the exercise of significant patience on the

Magistrate Judge’s part.       Plaintiff does not deny receiving at

least two of the Court’s four warnings regarding dismissal.              See

ECF No. 68; Order dated 2/14/2020.         Nor does she dispute that

delay will prejudice Defendant, as the law presumes, see, e.g.,

Disanto v. Wells Fargo Bank, 12-CV-5204, 2015 WL 270055, at *4

(E.D.N.Y. Jan. 20, 2015).       Because Plaintiff has squandered many

opportunities to press her claims, the Court’s interest in

managing its docket now takes precedence.          No lesser sanction

than dismissal will suffice, in light of Plaintiff’s repeated




      1 The record shows Defendant sent the order to four different addresses
(including two email accounts) associated with Plaintiff in court filings.
See ECF No. 74.

                                      4
Case 1:18-cv-03708-EK-PK Document 80 Filed 12/11/20 Page 5 of 5 PageID #: 395



disregard for the Court’s orders, and the risk that she is

engaged in the dilatory tactics referenced in the R&R.

                              IV. Conclusion

            For the reasons stated above, all factors favor

dismissal.    Accordingly, the Court adopts the R&R in its

entirety.    The Clerk of Court is respectfully directed to enter

judgment and close this case.




     SO ORDERED.

                                   s/ Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:      December 11, 2020
            Brooklyn, New York




                                     5
